Citation Nr: 0423085	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-06 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
right elbow injury, including arthritis, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to January 
1987.  

This matter has come to the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  This rating action granted the 
veteran service connection and a 20 percent rating for his 
right elbow disability, effective from June 2000.  The 
veteran appealed the 20 percent rating.  By rating action in 
October 2001, the RO granted the veteran an increased rating 
of 30 percent, also effective from June 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law, and its implementing regulation, both of which apply to 
the present appeal, essentially redefined VA's duties to 
notify and assist claimants, requiring that VA notify 
claimants and their representatives, if any, of any 
information and evidence needed to substantiate and complete 
their claims, of the divisions of responsibility between 
claimants and VA to secure that evidence, and of the need for 
claimants to submit any additional evidence in their 
possession that is pertinent to the matters on appeal.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b), (c).  

The United States Court of Appeals for Veterans Claims has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the present case, the Board notes that the 
appellant has not received adequate notice of the information 
and evidence necessary to substantiate his claim on appeal, 
notice of which evidence, if any, he is expected to obtain 
and submit, and which evidence will be retrieved by VA, or 
notice that he should provide any evidence in his possession 
that pertains to the claim.  Accordingly a remand is required 
in order for the appellant to be provided proper notice.

The Board notes that VCAA notice as required by 38 U.S.C.A. 
§ 5103 was not provided as to the original service connection 
claim.  As such, the preclusion of the requirement of VCAA 
notice, as set forth in VAOPGCPREC 08-2003, in cases where 
the increased rating claim stemmed from a notice of 
disagreement, is not applicable.

The veteran testified before the undersigned Acting Veterans 
Law Judge in June 2003.  A transcript of that hearing is of 
record.  At the hearing, the veteran emphasized several times 
that his right elbow disability had increased in severity 
since his most recent VA examination in March 2001.  
Accordingly, a new VA examination to determine the current 
nature and extent of the veteran's right elbow disability is 
indicated.

At the June 2003 hearing, the veteran also reported that he 
had recently undergone a bone scan at the San Juan VA Medical 
Center.  The veteran further stated that all of his medical 
treatment for his right elbow has been provided by VA.  Since 
this medical evidence is pertinent to the veteran's claim, 
copies of all the veteran's VA clinical records pertaining to 
the right elbow should be obtained.

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following:

1.  The RO/AMC should review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159(b), (c), and any other applicable 
legal precedent.  The RO/AMC should 
inform the appellant of the information 
and evidence necessary to substantiate 
his claim, notice of which evidence, if 
any, the claimant is expected to obtain 
and submit, and which evidence will be 
retrieved by VA, and notice that he 
should provide any evidence in his 
possession that pertains to the claim.

2.  The RO/AMC should request copies of 
all of the veteran's VA clinical records 
dated from June 2000 to the present.  
This should include copies of the results 
of the bone scan reportedly performed on 
the veteran in 2003.

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA orthopedic examination of the 
veteran's right elbow.  All indicated 
tests and studies, including X-rays, and 
range of motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of motion 
performed on the right arm without pain 
and the right arm range of motion 
accompanied by pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability of the right elbow 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
orthopedist should so state.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected right elbow disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  The claims file should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims file was 
made.

4.  The RO/AMC should then review the 
claims file to ensure that the requested 
development has been completed.  The 
RO/AMC should ensure that the VA 
examination complies fully with the above 
instructions, and if not, the RO/AMC 
should take corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  After the above actions have been 
accomplished, the RO/AMC should undertake 
any other indicated development and re-
adjudicate the veteran's claim, to 
include consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  When re-
adjudicating the claim, the RO/AMC should 
also take into consideration the 
applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App 119 
(1999).  In addition, the RO/AMC should 
consider whether the claim should be 
referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2003).

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO/AMC should issue 
a supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO/AMC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO/AMC. 



	                  
_________________________________________________
	ROBINSON ACOSTA 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




